Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 15 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “the processing device to: determine whether the shared memory includes a transfer unit linked to the indicator based at least in part on a request; and retrieve the transfer unit linked to the indicator based at least in part on determining that the shared memory includes the transfer unit,” as disclosed in claim 15.
The prior art of record fails to disclose “wherein the indicator comprises a message size smaller than a message size of the first transfer unit,” as disclosed by claim 19.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-14, 16-18, 20, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gathala et a. [hereinafter Gathala] PG Pub US 2015/0046661 A1.

Regarding claims 2, 11, & 17, Gathala discloses:
receiving a plurality of commands for a plurality of transfer units of a memory sub-system, the plurality of transfer units each comprising a block of data to be written to a non-volatile memory device (The operating system 302 may communicate with the hardware components using a specific instruction set architecture (ISA), which is a listing of specific operation codes (opcode) and native commands implemented by the hardware 322 [0054]); 
generating a list of the plurality of transfer units based at least in part on receiving the plurality of commands (mapping physical pages of the shared memory region at the common virtual address [0009] note that his claim fails to limit a block to a specific definition, therefore the term “block” is interpreted as a set of continuous data as opposed to multiple continuous pages); 
storing, by an input/output core (the first process (P1) running in the first processor creates a linked list (e.g., list [data, next]) in the shared memory region so that the "next" field of the link list includes the virtual addresses of the subsequent nodes/addresses [0038]), at least one pointer of the list in a shared memory based at least in part on generating the list (the "next" field of the link list includes the virtual addresses of the subsequent nodes/addresses [0038]); and 
retrieving, from the shared memory, the plurality of transfer units that each comprise the block of data to be written to the non-volatile memory device based at least in part on storing the at least one pointer in the shared memory (the auxiliary processor to retrieve the code from the shared memory region and execute the code [0076]).

Regarding claims 3, 12, & 18, the limitations of these claims have been noted in the rejection of claims 1, 11, & 17. Gathala also discloses:
transmitting, from the input/output core to a processing core, an indicator of a first transfer unit of the list based at least in part on storing the at least one pointer in the shared memory (this may be accomplished by the applications processor communicating a memory reference to the auxiliary processor, such as by sending the auxiliary processor a virtual memory address or a header of a linked list [0076]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Gathala also discloses:
wherein retrieving the plurality of transfer units is based at least in part on transmitting the indicator of the first transfer unit, wherein the plurality of transfer units are retrieved by the processing core (a first processing core of a mobile device may be configured to create a shared memory region, generate a map of the shared memory region, and send the map to a second processing core of the mobile device [0040]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 3. Gathala also discloses:
wherein the indicator comprises a link to the first transfer unit stored in the shared memory (a first processing core of a mobile device may be configured to create a shared memory region, generate a map of the shared memory region, and send the map to a second processing core of the mobile device [0040]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 2. Gathala also discloses:
retrieving, from the shared memory, a pointer that indicates a next transfer unit of the list of the plurality of transfer units based at least in part on retrieving the plurality of transfer units (P2 would have to recalculate all the "next" pointers because it has a different virtual address (i.e., VA2) for the shared memory region [0038]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Gathala also discloses:
identifying a second next transfer unit of the list of the plurality of transfer units based at least in part on retrieving the pointer (P2 would have to recalculate all the "next" pointers because it has a different virtual address (i.e., VA2) for the shared memory region [0038]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 2. Gathala also discloses:
further comprising: sending, to a write cursor, the list of the plurality of transfer units based at least in part on generating the list, wherein retrieving the plurality of transfer units is based at least in part on sending the list to the write cursor (this claim fails to define “a write cursor”, it is therefore interpreted as a second processor. a first processing core of a mobile device may be configured to create a shared memory region, generate a map of the shared memory region, and send the map to a second processing core of the mobile device. The second processing core may be configured to receive the map, compare the received map to address ranges in its virtual memory area (VMA) or its own map of the shared memory region, identify intersections between the two maps/addresses (e.g., range of virtual address that are unused on both sides), and communicate the identified intersections back to the first processing core [0040]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 2. Gathala also discloses:
wherein the list of the plurality of transfer units comprises pointers between the plurality of transfer units (the first process (P1) running in the first processor creates a linked list (e.g., list [data, next]) [0038] where the “next is the pointer).

Regarding claims 10, 16, & 21, the limitations of these claims have been noted in the rejection of claims 9, 11, & 17. Gathala also discloses:
wherein the at least one pointer indicates a next transfer unit of the list of the plurality of transfer units (the first process (P1) running in the first processor creates a linked list (e.g., list [data, next]) in the shared memory region so that the "next" field of the link list includes the virtual addresses of the subsequent nodes/addresses [0038]).

Regarding claim 13 the limitations of this claim have been noted in the rejection of claim 12. Gathala also discloses:
wherein retrieving the plurality of transfer units is based at least in part on sending the indicator of the first transfer unit, wherein the indicator of the first transfer unit is sent to a processing core (a first processing core of a mobile device may be configured to create a shared memory region, generate a map of the shared memory region, and send the map to a second processing core of the mobile device. The second processing core may be configured to receive the map, compare the received map to address ranges in its virtual memory area (VMA) or its own map of the shared memory region, identify intersections between the two maps/addresses (e.g., range of virtual address that are unused on both sides), and communicate the identified intersections back to the first processing core [0040]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 12. Gathala also discloses:
wherein the indicator comprises a systag used to pass user data information between hardware and firmware components of the non- volatile memory device (the DSP service 210 may communicate the results of those operations to the host operating system user process 208 [0052]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 18. Gathala also discloses:
wherein the processing device is further to: add the indicator to an internal command to write data to the non-volatile memory device of the memory sub-system based at least in part on retrieving the plurality of transfer units (When the LLM 202 writes an entry and links it into a linked-list, the LLM 202 gives the new entry a new tracking value (518) and writes the new entry into the shared memory 220 (520). The LLM 202 also writes the subsequent entry tracking value and the subsequent entry pointer into the new entry (522) [0036]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Figueira PG Pub US 2006/0031643 A1 discloses a given shared memory may need to support several data FIFOs, a new linked list may be generated for each data FIFO to be added to the shared memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133